DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 06/11/2021.
Claims 8, 10-11 and 13 are canceled.
Claims 21-22 are new.
Claims 1-7, 9, 12 and 14-22 are currently pending and have been examined.

Response to Amendment/Arguments
103
Amendments entered fail to make the claims patentably distinct from the prior art. Specifically, the newly added language of “only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established” is taught by Reference Soleimani (6:19-60).













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Raj (US 2015/0373762 A1) in view of Lopez (US 2016/0057619 A1) in view of Soleimani (US 9,483,887 B1).

Claim 1:
Raj discloses:
a plurality of reader devices, each reader device including (Fig.1 items 130A to 130n; paras 31, 43, 46)
a midrange wireless transceiver (Fig.1 item 120, Fig.14 item 1409; paras 27, 43-44, 87)
a controller coupled to the midrange wireless transceiver (Fig.1 item 140, Fig.14 item 1405; paras 28, 43-45, 87)
a memory coupled to the controller, the memory storing executable code, which when executed by the controller, causes the controller to perform operations including (Fig.1 item 140, Fig.4 item 1402; paras 43-45, 87-88)
maintaining a transaction service attributes database in the memory, the transaction service attributes database storing: a set of transaction service characteristics ... and characteristic identifiers corresponding to the transaction service characteristics ... wherein the transaction service characteristics include transient transaction service characteristics (paras 45, 52)
broadcasting a beacon at a periodic interval using the midrange wireless transceiver (Fig.2 item 252; paras 44, 48), the beacon including a transaction service indicator (paras 44, 48)
receiving a connection request from the communication device via the midrange wireless transceiver (paras 44, 48-49)
establishing a wireless connection with the communication device via the midrange wireless transceiver (Fig.2 item 256; paras 44, 50)
Raj does not disclose:
including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic
the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic
only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established
performing an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device via the midrange wireless transceiver
performing application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device via the midrange wireless transceiver, the application data including an application cryptogram
performing authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database
Lopez discloses:
performing an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device via the midrange wireless transceiver (paras 111-126)
performing application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device via the midrange wireless transceiver, the application data including an application cryptogram  (paras 111-126)
performing authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database (paras 89-92)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raj to include an application selection process, application data processing and authorization request processing, as taught by Lopez, in order to improve transaction security (Lopez; abstract, paras 2-9). 
Raj in view of Lopez does not disclose:
including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic
the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic
only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established
Soleimani discloses:
only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established (6:19-60)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raj in view of Lopez to include only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established, as taught by Soleimani, in order to avoid RF signal collisions or contention (Soleimani, 6:19-60). 
Raj in view of Lopez in view of Soleimani does not disclose:
including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic
the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic
However, the limitation “including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic” is interpreted as nonfunctional descriptive material of the “set of transaction service characteristics”. Further, the limitation “the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic” is interpreted as nonfunctional descriptive material of the “characteristic identifiers”. Thus, these limitations do not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 2:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 1. Lopez also discloses:
receiving system file control information from the communication device (paras 111-113)
updating a system file control information characteristic in the transaction service attributes database based on the received system file control information (paras 111-113)
selecting an application identifier based on the system file control information (paras 111-113)
updating the selected application identifier characteristic in the transaction service attributes database with the selected application identifier (paras 111-113)

Claim 3:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 2. Lopez also discloses:
notifying the communication device of the application identifier characteristic (paras 113-126)
receiving application file control information associated with the selected application identifier from the communication device (paras 113-126)
updating an application file control information characteristic and a processing options characteristic in the transaction service attributes database based on the received application file control information (paras 113-126)

Claim 4:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 3. Lopez also discloses:
notifying the communication device of the processing options characteristic (paras 114-126)
receiving first application data from the communication device (paras 114-126)
in response to receiving the first application data, updating a first application data characteristic and a transaction amount confirmation characteristic in the transaction service attributes database (paras 114-126)
notifying the communication device of the transaction amount confirmation (paras 114-126)
receiving second application data from the communication device to be written into the transaction service attributes database (paras 114-126)
in response to receiving the second application data, updating a second application data characteristics in the transaction service attributes database (paras 114-126)

Claim 5:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 4. Lopez also discloses:
wherein the first application data includes an application transaction counter value (paras 116-122)

Claim 6:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 1. Lopez also discloses:
wherein the application cryptogram is an encrypted combination of a transaction amount and an unpredictable number and a token (paras 116-122)

Claim 7:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 4. Lopez also discloses:
sending the authorization request message including at least a portion of the first application data and a portion of the second application data to a transaction processing system (paras 89-92)
receiving an authorization response message from the transaction processing system (paras 89-92)
parsing the authorization response message (paras 89-92)
determining a transaction result based on the parsing of the authorization response message (paras 89-92)
updating a transaction result characteristic in the transaction service attributes database with the transaction result (paras 89-92)
notifying the communication device of the transaction result (paras 89-92)



Claim 9:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 1. Raj also discloses:
receiving a scan response request from the communication device (Fig.5, Fig.6; paras 72-75)
sending scan response data to the communication device, the scan response data including a device name of the reader device (Fig.5, Fig.6; paras 72-75)

Claim 12:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 1. Raj also discloses:
receiving a scan response request from the communication device (Fig.5, Fig.6; paras 72-75)
sending scan response data to the communication device, the scan response data including a device name that uniquely identifies the reader device (Fig.5, Fig.6; paras 72-75)

Claim 15:
Raj discloses:
maintaining, by a reader device in a system including a plurality of reader devices (Fig.1 items 130A to 130n; paras 31, 43, 46), a transaction service attributes database in the memory, the transaction service attributes database storing: a set of transaction service characteristics ... and characteristic identifiers corresponding to the transaction service characteristics ... wherein the transaction service characteristics include transient transaction service characteristics that are updated during each transaction, wherein the transient transaction service characteristics are purged after each transaction (paras 45, 52)
broadcasting, by the reader device, a beacon at a periodic interval (Fig.2 item 252; paras 44, 48) using a midrange wireless transceiver (Fig.1 item 120, Fig.14 item 1409; paras 27, 43-44, 87), the beacon including a transaction service indicator (paras 44, 48)
receiving, by the reader device, a connection request from the communication device via the midrange wireless transceiver (paras 44, 48-49)
establishing, by the reader device, a wireless connection with the communication device (Fig.2 item 256; paras 44, 50)
Raj does not disclose:
including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic
the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic
only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established
performing, by the reader device, an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device via the midrange wireless transceiver
performing, by the reader device, application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device via the midrange wireless transceiver, the application data including an application cryptogram
performing, by the reader device, authorization request processing for the communication device by generating an authorization request message based on application data characteristics in the transaction service attributes database
Lopez discloses:
performing, by the reader device, an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device via the midrange wireless transceiver (paras 111-126)
performing, by the reader device, application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device via the midrange wireless transceiver, the application data including an application cryptogram  (paras 111-126)
performing, by the reader device, authorization request processing for the communication device by generating an authorization request message based on application data characteristics in the transaction service attributes database (paras 89-92)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Raj to include an application selection process, application data processing and authorization request processing, as taught by Lopez, in order to improve transaction security (Lopez; abstract, paras 2-9). 
Raj in view of Lopez does not disclose:
including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic
the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic
only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established
Soleimani discloses:
only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established (6:19-60)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Raj in view of Lopez to include only one of the plurality of reader devices broadcasting the beacon at a time, such that other reader devices of the plurality of reader devices do not broadcast the beacon until after the wireless connection with the communication device is established, as taught by Soleimani, in order to avoid RF signal collisions or contention (Soleimani, 6:19-60). 
Raj in view of Lopez in view of Soleimani does not disclose:
including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic
the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic
However, the limitation “including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic” is interpreted as nonfunctional descriptive material of the “set of transaction service characteristics”. Further, the limitation “the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic” is interpreted as nonfunctional descriptive material of the “characteristic identifiers”. Thus, these limitations do not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 16:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 15. Lopez also discloses:
receiving system file control information from the communication device to be written into the transaction service attributes database (paras 111-113)
updating a system file control information characteristic in the transaction service attributes database based on the received system file control information (paras 111-113)
selecting an application identifier based on the system file control information (paras 111-113)
updating the selected application identifier characteristic in the transaction service attributes database with the selected application identifier (paras 111-113)

Claim 17:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 16. Lopez also discloses:
notifying the communication device of the selected application identifier characteristic (paras 113-126)
receiving application file control information associated with the selected application identifier from the communication device (paras 113-126)
updating an application file control information characteristic and a processing options characteristic in the transaction service attributes database based on the received application file control information (paras 113-126)

Claim 18:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 17. Lopez also discloses:
notifying the communication device of the processing options characteristic (paras 114-126)
receiving first application data from the communication device to be written into the transaction service attributes database (paras 114-126)
in response to receiving the first application data, updating a first application data characteristic and a transaction amount confirmation characteristic in the transaction service attributes database (paras 114-126)
notifying the communication device of the transaction amount confirmation (paras 114-126)
receiving second application data from the communication device to be written into the transaction service attributes database (paras 114-126)
in response to receiving the second application data, updating a second application data characteristic in the transaction service attributes database (paras 114-126)

Claim 19:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 15. Lopez also discloses:
wherein the application cryptogram is generated by encrypting a transaction amount in combination with an unpredictable number and a token (paras 116-122)

Claim 20:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 18. Lopez also discloses:
sending the authorization request message including at least a portion of the first application data and a portion of the second application data to a transaction processing system (paras 89-92)
receiving an authorization response message from the transaction processing system (paras 89-92)
parsing the authorization response message to determine a transaction result (paras 89-92)
updating a transaction result characteristic in the transaction service attributes database with the transaction result (paras 89-92)
notifying the communication device of the transaction result (paras 89-92)

Claim 21:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 1. Raj also discloses:
a plurality of access terminals communicatively coupled to the plurality of reader devices, the number of the plurality of reader devices is less than the number of the plurality of access terminals (Fig.5, Fig.6; paras 72-75)

Claim 22:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 1. Raj also discloses:
a plurality of access terminals communicatively coupled to the plurality of reader devices, the number of the plurality of reader devices is equal to the number of the plurality of access terminals (Fig.5, Fig.6; paras 72-75)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Lopez  in view of Soleimani and further in view of Annan (US 9,420,403 B1).

Claim 14:
Raj in view of Lopez in view of Soleimani discloses all limitations of claim 1. Raj also discloses:
a proximity wireless interface (Fig.1 items 130A to 130n; paras 31, 43, 46, 54)
initiating a second transaction via the midrange wireless transceiver with a second communication device (para 54)
prior to completing the second transaction, receiving a communication on the proximity wireless interface from the second communication device (para 54)
purging data received via the midrange wireless transceiver from the second communication device (para 52)
completing the second transaction using the proximity wireless interface (paras 52, 54)
Raj in view of Lopez in view of Soleimani does not disclose:
disabling the midrange wireless transceiver
re-enabling the midrange wireless transceiver after completing the second transaction
Annan, however, discloses:
disabling the midrange wireless transceiver (10:21-44)
re-enabling the midrange wireless transceiver after completing the second transaction (10:21-44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raj in view of Lopez in view of Soleimani to include disabling the midrange wireless transceiver and re-enabling the midrange wireless transceiver after completing the second transaction , as taught by Annan, in order to improve wireless security (Annan 1:20 to 2:22).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685